DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on June 20, 2022.  Claims 1 and 11-12 have been amended.  No claims have been added or cancelled.  Claims 1-20 are pending in the application. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Spelling error.
Claim 10 recites: “...the identification information storage that storers the identification information...”  The correct word is “stores”.  Appropriate correction is required.

Response to Amendment
	Rejection under 35 USC § 112(b) of Claim 11 has been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102(a) (1) of Claims 1-4, 7, 10 and 12-14 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made.
Rejections under 35 USC § 103 of Claims 5-6, 8, 11 and 15-20 have been withdrawn in view of applicant’s amendments. However, upon further search and consideration, new grounds of rejection have been made.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: an input unit to which information regarding a human characteristic is input in claim 1.
Paragraph [00019] of instant specification discloses: “Complementary information used for controlling the scent emitting unit (30) is input to the input unit (42). The information may be output with, for example, a remote controller, external communication equipment (e.g., a smartphone, a personal computer), and a detector that detects and outputs the necessary information in real time and outputs the detected information. Examples of the information input to the input unit (42) include information of the subject, environment information of the target space, and information on the function of the scent material. Examples of the information of the subject include age, sex, and a woman’s menstrual cycle.”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inada, R. (JP2006-174900A, relied on machine translation, hereinafter Inada).
In regards to Claim 1, Inada discloses a scent adjustment system, i.e. aromabus control system, comprising:
a scent emitter (#5 aroma cartridge) arranged to supply a scent material to a target space (see figure 1 and paragraph [0044]);
a storage (#DB 6 customer database, #DB7 aromasellapist knowledge database) that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other, the sensory information further including information regarding a tendency of an olfactory sensibility with respect to the scent material depending on at least one human characteristic (see figures 1-3 and paragraphs [0052]; Inada discloses information on user’s growth stage (early stage of pregnancy, middle stage, late stage, neonatal, infant stage, infant stage, elderly stage, and the like), i.e. human characteristic, input from the growth stage input unit 19 is stored in the customer DB 6 via the network 11. Accordingly, the preparation avoidance information management unit 32 of the host server 1 can manage the preparation control unit 17 of the remote controller 2 so as to designate and release the essential oil to be prohibited from being used or change the concentration of the essential oil based on the information on the growth stage of the user.);
an input unit (#19 growth stage input unit) to which information regarding a human characteristic is input (see figure 2 and paragraphs [0052]-[0053]);
 a controller configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage and the information on the human characteristics input to the input unit (#19) (see figures 2-3 and paragraphs [0052]-[0053]; Inada discloses information on user’s growth stage (early stage of pregnancy, middle stage, late stage, neonatal, infant stage, infant stage, elderly stage, and the like), i.e. human characteristic, input from the growth stage input unit 19 is stored in the customer DB 6 via the network 11. Accordingly, the preparation avoidance information management unit 32 of the host server 1 can manage the preparation control unit 17 of the remote controller 2 so as to designate and release the essential oil to be prohibited from being used or change the concentration of the essential oil based on the information on the growth stage of the user. When information on the fact that the user is in the lactation period after the birth is input from the growth stage input unit 19, the preparation control unit 17 inhibits preparation using essential oil (peppermint, marjoram, or the like) that is not suitable for use in the lactation period after the birth. In this case, since the essential oil having the same concentration as that of the adult is too strong for the infant in the lactation stage after the birth, the preparation control unit 17 adjusts the amount of the essential oil to be prepared to be small. In view of this, it is considered reasonably obvious that the controller adjusts a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage and the information on the human characteristics input to the input unit, as claimed by the applicant.).
In regards to Claim 2, Inada discloses wherein the storage (#DB6, #DB7) stores the sensory information for each of a plurality of kinds of scent materials (see paragraphs [0034], [0038]-[0039] and [0049]-[0050]).
In regards to Claim 3, Inada discloses further comprising a specifying unit configured to specify a kind of the scent material used in the scent emitter, the controller being configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information corresponding to the scent material specified in the specifying unit from the sensory information for each of the plurality of kinds of scent materials stored in the storage (see paragraphs [0025]-[0026] and [0052]-[0053]; Inada discloses formulation changing unit which changes formulation of the essential oil when the user desired to enjoy a preparation other than a predetermined preparation corresponding to a plurality of options related to the aromabus, the user can arbitrarily change the preparation using the preparation change unit. The aromabus control system includes a formulation evaluation unit which evaluates the formulation of the essential oil when it is changed using the formulation change unit and when the evaluation of the formulation is equal to or greater than a predetermined evaluation, the formulation information is published on the network.).
In regards to Claims 7 and 12-13, Inada discloses wherein the sensory information includes at least one of a detection threshold for the scent material, a discomfort concentration of the scent material, and an adaptive pattern to the scent material (see paragraphs [0052]-[0053]; Inada discloses information on user’s growth stage (early stage of pregnancy, middle stage, late stage, neonatal, infant stage, infant stage, elderly stage, and the like), i.e. human characteristic, input from the growth stage input unit 19 is stored in the customer DB 6 via the network 11. Accordingly, the preparation avoidance information management unit 32 of the host server 1 can manage the preparation control unit 17 of the remote controller 2 so as to designate and release the essential oil to be prohibited from being used or change the concentration of the essential oil based on the information on the growth stage of the user.  When information on the fact that the user is in the lactation period after the birth is input from the growth stage input unit 19, the preparation control unit 17 inhibits preparation using essential oil (peppermint, marjoram, or the like) that is not suitable for use in the lactation period after the birth. In this case, since the essential oil having the same concentration as that of the adult is too strong for the infant in the lactation stage after the birth, i.e. discomfort concentration of the scent material, the preparation control unit 17 adjusts the amount of the essential oil to be prepared to be small).   
Claims 4-6, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mariko et al. (JPH04268127A-relied on machine translation, hereinafter Mariko).
In regards to Claim 4, Inada discloses the scent adjustment system as recited in claim 3.  Inada discloses wherein the scent emitter (#5) includes a scent material cartridge that includes a reservoir containing the scent material (see paragraphs [0044]-[0045]).  Inada fails to disclose wherein the scent material cartridge further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir; and the specifying unit is configured to specify the scent material used in the scent emitter based on the identification information stored in the identification information storage. 
However, Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device (A), i.e. scent emitter, arranged to supply a scent material to a target space (see paragraph [0016]), a storage (#41 controller with storage) provided  at the rear of a fragrance injection device storage unit (#21), and is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit (#21) is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, i.e. storage that stores sensory information in which an intensity of a smell is perceived by a person and concentration of the scent material are associated with each other, a controller (#41), i.e. controller with storage, configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information corresponding to the scent material specified in the detection unit (#42), i.e. specification unit, for each of the plurality of scent materials stored in the storage (see figures 1 and 6-7, and paragraphs [0026]-[0027]).  
Mariko further teaches wherein the perfume injecting device (A), i.e. scent emitter, includes a scent material cartridge (#1) that includes a reservoir containing the scent material (fragrance injection head (#1) provided with pressure chamber (#4) filled with a fragrance) (see figures 1 and 2, and paragraph [0016]), the scent material cartridge (#1) further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir (see paragraphs [0026]-[0027]; Mariko discloses a fragrance type designation unit (#41) is provided at the rear of the fragrance injection device A and is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance.  This is considered equivalent to wherein the scent material cartridge further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir, as claimed by the applicant), and the detection units (#42), i.e. specifying unit, is configured to specify the scent material used in the scent emitter based on the identification information stored in the identification information storage (see paragraphs [0026]-[0027]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjusting system as disclosed by Inada by having the scent material cartridge to further include an identification information storage that stores the identification information indicating the kind of the scent material contained in the reservoir, and the specifying unit being configured to specify the scent material used in the scent emitter based on the identification information stored in the identification information storage, as claimed by the applicant, with a reasonable expectation of success, as Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device, i.e. scent emitter, arranged to supply a scent material to a target space, a storage provided at the rear of a fragrance injection device storage unit, and is configured to be inserted into any one of the type detection units (#42), i.e. specifying unit, to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, wherein the perfume injecting device includes a scent material cartridge that includes a reservoir containing the scent material, whereby the scent material cartridge further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir, and the detection unit is configured to specify the scent material used in the scent emitter based on the identification information stored in the identification information storage, thereby making it easy for the user to know and choose the type of fragrance to be emitted (see paragraphs [0026]-[0027]).
In regards to Claim 5, Inada discloses the scent adjustment system as recited in claim 1, Inada discloses wherein the scent emitter (#5) includes a scent material cartridge that includes a reservoir containing the scent material (see paragraphs [0044]-[0045]), but fails to disclose wherein the storage is provided in the scent material cartridge, and the storage stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge.
However, Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device (A), i.e. scent emitter, arranged to supply a scent material to a target space (see paragraph [0016]), a storage (#41 controller with storage) provided  at the rear of a fragrance injection device storage unit (#21), and is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit (#21) is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, i.e. storage that stores sensory information in which an intensity of a smell is perceived by a person and concentration of the scent material are associated with each other, a controller (#41), i.e. controller with storage, configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information corresponding to the scent material specified in the detection unit (#42), i.e. specification unit, for each of the plurality of scent materials stored in the storage (see figures 1 and 6-7, and paragraphs [0026]-[0027]).  
Mariko further teaches wherein the perfume injecting device (A), i.e. scent emitter, includes a scent material cartridge (#1) that includes a reservoir containing the scent material (fragrance injection head (#1) provided with pressure chamber (#4) filled with a fragrance) (see figures 1 and 2, and paragraph [0016]), the scent material cartridge (#1) further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir of the scent material cartridge (see paragraphs [0026]-[0027]; Mariko discloses a fragrance type designation unit (#41) is provided at the rear of the fragrance injection device A and is configured to be inserted into any one of the type detection units (#42) to detect the type of fragrance). 
Examiner notes that although Inada, in view of Mariko, does not explicitly disclose wherein the storage is provided in the scent material cartridge, changing the location of the storage is considered a mere engineering design choice, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjusting system as disclosed by Inada by having the storage being provided in the scent material cartridge, and the storage stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge, as claimed by the applicant, with a reasonable expectation of success, as Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device, i.e. scent emitter, arranged to supply a scent material to a target space, a storage provided at the rear of a fragrance injection device storage unit, and is configured to be inserted into any one of the type detection units (#42), i.e. specifying unit, to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, wherein the perfume injecting device includes a scent material cartridge that includes a reservoir containing the scent material, and the storage being provided in the rear of the fragrance injection device unit and the storage stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge, thereby making it easy for the user to know and choose the type of fragrance to be emitted (see paragraphs [0026]-[0027]).
In regards to Claim 6, Inada, in view of Mariko, discloses the scent adjustment system as recited in claim 5.  Mariko further teaches wherein the storage (#41) stores the sensory information (human perception) corresponding to one kind of the scent material contained in the reservoir of the scent cartridge material (#1) (see paragraphs [0026]-[0027]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjusting system as disclosed by Inada, in view of Mariko, by having the storage to store the sensory information corresponding to one kind of the scent material contained in the reservoir of the scent cartridge material, as claimed by the applicant, with a reasonable expectation of success, as Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device, i.e. scent emitter, arranged to supply a scent material to a target space, a storage provided at the rear of a fragrance injection device storage unit, and is configured to be inserted into any one of the type detection units (#42), i.e. specifying unit, to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, wherein the perfume injecting device includes a scent material cartridge that includes a reservoir containing the scent material, and the storage being provided in the rear of the fragrance injection device unit and the storage stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge, thereby making it easy for the user to know and choose the type of fragrance to be emitted (see paragraphs [0026]-[0027]).
In regards to Claim 10, Inada, in view of Mariko, discloses the scent adjusting system as recited in claim 4. Inada further discloses a scent material cartridge (#5) attached to the scent emitter of the scent adjustment system of claim 4, the scent material cartridge including the reservoir containing the scent material (see figure 1 and paragraphs [0044]-[0045]). Inada fails to disclose wherein the scent material cartridge further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir.
However, Mariko further teaches a scent material cartridge (#1) attached to the scent emitter (A) of the scent adjustment system, the scent material cartridge (#1) including a reservoir (#4) containing the scent material (fragrance injection head (#1) provided with pressure chamber (#4) filled with a fragrance), and an identification information storage (#41) that stores identification information indicating a kind of the scent material contained in the reservoir (see paragraph [0026]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjusting system as disclosed by Inada by having the scent material cartridge to further include an identification information storage that stores the identification information indicating the kind of the scent material contained in the reservoir, as claimed by the applicant, with a reasonable expectation of success, as Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device, i.e. scent emitter, arranged to supply a scent material to a target space, a storage provided at the rear of a fragrance injection device storage unit, and is configured to be inserted into any one of the type detection units (#42), i.e. specifying unit, to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, wherein the perfume injecting device includes a scent material cartridge that includes a reservoir containing the scent material, whereby the scent material cartridge further includes an identification information storage that stores identification information indicating the kind of the scent material contained in the reservoir, thereby making it easy for the user to know and choose the type of fragrance to be emitted (see paragraphs [0026]-[0027]).
In regards to Claim 11, Inada, in view of Mariko, discloses the scent adjusting system as recited in claim 5.  Inada further discloses a scent material cartridge (#5) attached to the scent emitter of the scent adjustment system of claim 5 (see figure 1 and paragraphs [0044]-[0045]), but fails to disclose the scent material cartridge including the storage that stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge.
However, Mariko further teaches a scent material cartridge (#1) attached to the scent emitter (A) of the scent adjustment system, the scent material cartridge (#1) including a storage (#41) that stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge (#1) (see paragraph [0026]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjusting system as disclosed by Inada by having the scent material cartridge to include the storage that stores at least the sensory information corresponding to the scent material contained in the reservoir in the reservoir of the scent material cartridge, as claimed by the applicant, with a reasonable expectation of success, as Mariko teaches an air conditioner capable of generating a pleasant scent comprising a perfume injecting device, i.e. scent emitter, arranged to supply a scent material to a target space, a storage provided at the rear of a fragrance injection device storage unit, and is configured to be inserted into any one of the type detection units (#42), i.e. specifying unit, to detect the type of fragrance, wherein by detecting the type of fragrance stored in the fragrance injection device storage unit is it possible to correct the limit concentration perceived by humans for each fragrance even with the same amount of generation, and the types are different, wherein the perfume injecting device includes a scent material cartridge that includes a reservoir containing the scent material, and the storage being provided in the rear of the fragrance injection device unit and the storage stores at least the sensory information corresponding to the scent material contained in the reservoir of the scent material cartridge, thereby making it easy for the user to know and choose the type of fragrance to be emitted (see paragraphs [0026]-[0027]).
In regards to Claims 14-16, Inada discloses wherein the sensory information includes at least one of a detection threshold for the scent material, a discomfort concentration of the scent material, and an adaptive pattern to the scent material (see paragraphs [0052]-[0053]; Inada discloses information on user’s growth stage (early stage of pregnancy, middle stage, late stage, neonatal, infant stage, infant stage, elderly stage, and the like), i.e. human characteristic, input from the growth stage input unit 19 is stored in the customer DB 6 via the network 11. Accordingly, the preparation avoidance information management unit 32 of the host server 1 can manage the preparation control unit 17 of the remote controller 2 so as to designate and release the essential oil to be prohibited from being used or change the concentration of the essential oil based on the information on the growth stage of the user.  When information on the fact that the user is in the lactation period after the birth is input from the growth stage input unit 19, the preparation control unit 17 inhibits preparation using essential oil (peppermint, marjoram, or the like) that is not suitable for use in the lactation period after the birth. In this case, since the essential oil having the same concentration as that of the adult is too strong for the infant in the lactation stage after the birth, i.e. discomfort concentration of the scent material, the preparation control unit 17 adjusts the amount of the essential oil to be prepared to be small).   
Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inada, in view of Akira et al. (JPH03236526A, relied on machine translation, hereinafter Akira).
In regards to Claims 8 and 17-18,  Inada discloses the scent adjustment system as recited in claims 1-3, respectively, but fails to disclose wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage. 
However, Akira teaches a fragrance generator that can be used to control the odor environment of a living space.  The fragrance generator comprises a scent emitter (#12) arranged to supply a scent material (#14) to a target space, a storage that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other, and a controller (#19) configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage, wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage (see figures 1-3 and page 3, lines 86-108; Akira teaches fragrance control unit (#12), i.e. scent emitter, comprises a plurality of liquid fragrances (#14) as fragrance containers in a unit box (#13) are installed, a spencer (#15) for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers (#14), a spray nozzle (#16) is provided on the spencer (#15) and the tip of the spray nozzle (#16) projects out of the unit box (#13) via nozzle doser (#17) formed in the unit box (#13).  The effects of the three liquid fragrance containers (#14) on the human body differ depending on the type of fragrance, different types of fragrances such as citrus (citrus scent), floral (flower scent), and Utsuday (wood). Control unit (#19) is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time. The spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger (#5) and the air volume of the blower (#6) detected by the thermostat (#20), i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule.  Set and memorize, i.e. storage, the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance. This is considered equivalent to wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage, as claimed by the applicant.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Inada by having the storage to further store functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage, as claimed by the applicant, with a reasonable expectation of success, as Akira teaches a fragrance control unit comprising a plurality of liquid fragrances containers installed in a unit box, a spencer for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers, a spray nozzle is provided on the spencer and the tip of the spray nozzle projects out of the unit box via nozzle doser formed in the unit box, wherein the effects of the three liquid fragrance containers on the human body differ depending on the type of fragrance, wherein a control unit is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time, and the spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger and the air volume of the blower detected by the thermostat, i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule, and set and memorize the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance, thereby obtaining a fragrance generation device with improved diffusion efficiency and improves user’s moods without overwhelming the users present in the target space (see page 3, lines 86-108).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inada, in view of Mariko and further in view of Akira.
In regards to Claim 19, Inada in view of Mariko, discloses the scent adjustment system as recited in claim 4, but fails to disclose but fails to disclose wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage. 
However, Akira teaches a fragrance generator that can be used to control the odor environment of a living space.  The fragrance generator comprises a scent emitter (#12) arranged to supply a scent material (#14) to a target space, a storage that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other, and a controller (#19) configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage, wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage (see figures 1-3 and page 3, lines 86-108; Akira teaches fragrance control unit (#12), i.e. scent emitter, comprises a plurality of liquid fragrances (#14) as fragrance containers in a unit box (#13) are installed, a spencer (#15) for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers (#14), a spray nozzle (#16) is provided on the spencer (#15) and the tip of the spray nozzle (#16) projects out of the unit box (#13) via nozzle doser (#17) formed in the unit box (#13).  The effects of the three liquid fragrance containers (#14) on the human body differ depending on the type of fragrance, different types of fragrances such as citrus (citrus scent), floral (flower scent), and Utsuday (wood). Control unit (#19) is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time. The spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger (#5) and the air volume of the blower (#6) detected by the thermostat (#20), i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule.  Set and memorize, i.e. storage, the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance. This is considered equivalent to wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage, as claimed by the applicant.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Inada, in view of Mariko, by having the storage to further store functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage, as claimed by the applicant, with a reasonable expectation of success, as Akira teaches a fragrance control unit comprising a plurality of liquid fragrances containers installed in a unit box, a spencer for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers, a spray nozzle is provided on the spencer and the tip of the spray nozzle projects out of the unit box via nozzle doser formed in the unit box, wherein the effects of the three liquid fragrance containers on the human body differ depending on the type of fragrance, wherein a control unit is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time, and the spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger and the air volume of the blower detected by the thermostat, i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule, and set and memorize the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance, thereby obtaining a fragrance generation device with improved diffusion efficiency and improves user’s moods without overwhelming the users present in the target space (see page 3, lines 86-108).
In regards to Claim 20, Inada in view of Mariko, discloses the scent adjustment system as recited in claim 5, but fails to disclose but fails to disclose wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage. 
However, Akira teaches a fragrance generator that can be used to control the odor environment of a living space.  The fragrance generator comprises a scent emitter (#12) arranged to supply a scent material (#14) to a target space, a storage that stores sensory information in which an intensity of a smell of the scent material perceived by a person and a concentration of the scent material are associated with each other, and a controller (#19) configured to adjust a concentration of the scent material supplied from the scent emitter based on the sensory information stored in the storage, wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage (see figures 1-3 and page 3, lines 86-108; Akira teaches fragrance control unit (#12), i.e. scent emitter, comprises a plurality of liquid fragrances (#14) as fragrance containers in a unit box (#13) are installed, a spencer (#15) for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers (#14), a spray nozzle (#16) is provided on the spencer (#15) and the tip of the spray nozzle (#16) projects out of the unit box (#13) via nozzle doser (#17) formed in the unit box (#13).  The effects of the three liquid fragrance containers (#14) on the human body differ depending on the type of fragrance, different types of fragrances such as citrus (citrus scent), floral (flower scent), and Utsuday (wood). Control unit (#19) is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time. The spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger (#5) and the air volume of the blower (#6) detected by the thermostat (#20), i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule.  Set and memorize, i.e. storage, the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance. This is considered equivalent to wherein the storage further stores functional information in which a function and a concentration of the scent material are associated, and the controller (#19) is further configured to control the scent emitter (#12) based on the sensory information and the functional information stored in the storage, as claimed by the applicant.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Inada, in view of Mariko, by having the storage to further store functional information in which a function and a concentration of the scent material are associated, and the controller is further configured to control the scent emitter based on the sensory information and the functional information stored in the storage, as claimed by the applicant, with a reasonable expectation of success, as Akira teaches a fragrance control unit comprising a plurality of liquid fragrances containers installed in a unit box, a spencer for extruding a fixed amount of liquid fragrance to a target space is provided on the upper part of the liquid fragrance containers, a spray nozzle is provided on the spencer and the tip of the spray nozzle projects out of the unit box via nozzle doser formed in the unit box, wherein the effects of the three liquid fragrance containers on the human body differ depending on the type of fragrance, wherein a control unit is provided with a timer means, and the timer means controls on/off of a spray switch of an aroma generation system that is preset and stored according to a time, and the spray amount is adjusted and set according to the air temperature at the outlet of the heat exchanger and the air volume of the blower detected by the thermostat, i.e. functional information, and further, the size of the indoor space is set as the spray pattern and spray schedule, and set and memorize the type and concentration of fragrance to match the purpose of space, time, and usage of fragrance, thereby obtaining a fragrance generation device with improved diffusion efficiency and improves user’s moods without overwhelming the users present in the target space (see page 3, lines 86-108).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Toshinori et al. (JPH05215357A, relied on machine translation, hereinafter Toshinori).
In regards to Claim 9, Inada discloses the scent adjustment system as recited in claim 7, but fails to disclose further comprising a concentration sensor arranged to detect a concentration of a scent material supplied to the target space, the sensory information includes a discomfort concentration of the scent material, and when a concentration detected by the concentration sensor is equal to or higher than the discomfort concentration during a supply operation of supplying the scent material to the target space by the scent emitter, the controller is configured to stop the supply operation of the scent emitter.
However, Toshinori teaches an air conditioner with a fragrance generator which efficiently flows a scent having a desired concentration into a room in a manner close to nature, so that excellent effect of the scent can be effectively utilized. The air conditioner with the fragrance generator includes a blower provided with an air volume control device for blowing temperature-controlled air in an arbitrary air volume mode, and a concentration control unit that controls the amount of fragrance generated based on the output from the air volume control device (see paragraphs [0010]-[0011]).  Since the amount of scent generated by this configuration increases in proportion to the air volume, the scent of the desired concentration is stably given to the room, and therefore, it is possible to efficiently obtain a scent having a desired concentration that does not make the user feel uncomfortable and brings about a good psychological and physiological effect (see paragraphs [0013]-[0014]).
Toshinori further teaches the air conditioner with a scent supply device comprises a scent concentration sensor (#13) above the front grill (#12) provided on the front surface of the air conditioner indoor unit (#11), a fragrance generator (#16), i.e. scent emitter, having a fragrance material volatilized from the fragrance generator, and a blower (#18) with an air volume control device (#18a).  The fragrance generator (#16), i.e. scent emitter, includes a tank (#20) containing liquid fragrance and a concentration control unit (#23) that controls the amount of fragrance generated (see paragraphs [0016]-[0017]).  The air sucked from the front grill (#12) by the blower (#18) passes through air filter (#14) and heat exchanger (#15), and is in the space from the blow grill (#17) containing the fragrance volatilized from the fragrance generator (#16) just before the blow grill (#17). It is released into the air and adds a fragrance to the space. Then, the scent concentration sensor (#13) detects the scent concentration in the room, and when the scent concentration is lower than the setting, the scent generator (#16) is driven.  On the other hand, when the scent concentration is high, the scent generator (#16) is stopped (see figures 1-4 and paragraphs [0018]-[0019]).  This is considered equivalent to a concentration sensor arranged to detect a concentration of a scent material supplied to the target space, the sensory information includes a discomfort concentration of the scent material, and when a concentration detected by the concentration sensor is equal to or higher than the discomfort concentration during a supply operation of supplying the scent material to the target space by the scent emitter, the controller is configured to stop the supply operation of the scent emitter, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent adjustment system as disclosed by Inada by further having a concentration sensor arranged to detect a concentration of a scent material supplied to the target space, the sensory information includes a discomfort concentration of the scent material, and when a concentration detected by the concentration sensor is equal to or higher than the discomfort concentration during a supply operation of supplying the scent material to the target space by the scent emitter, the controller is configured to stop the supply operation of the scent emitter, as claimed by the applicant, with a reasonable expectation of success, as Toshinori teaches an air conditioner with a scent supply device comprising a blower provided with an air volume control device for blowing temperature-controlled air in an arbitrary air volume mode, and a concentration control unit that controls the amount of fragrance generated based on the output from the air volume control device, wherein the air conditioner with the scent supply device comprises a scent concentration sensor above the front grill provided on the front surface of the air conditioner indoor unit, a fragrance generator, i.e. scent emitter, having a fragrance material volatilized from the fragrance generator, and a blower with an air volume control device, whereby the fragrance generator includes a tank containing liquid fragrance and a concentration control unit that controls the amount of fragrance generated, and when in operation, the air is sucked from the front grill by the blower passes through air filter and heat exchanger, and is in the space from the blow grill containing the fragrance volatilized from the fragrance generator just before the blow grill that it is released into the air and adds a fragrance to the space, and then, the scent concentration sensor detects the scent concentration in the room, and when the scent concentration is lower than the setting, the scent generator is driven and, on the other hand, when the scent concentration is high, the scent generator (#16) is stopped, thereby it is possible to efficiently obtain a scent having a desired concentration that does not make the user feel uncomfortable and brings about a good psychological and physiological effect (see paragraphs [0010]-[0019]).




Response to Arguments
Applicant’s arguments with respect to Mariko, Akira and Toshinori have been considered but are moot because Mariko, Akira and Toshinori is now used under a different interpretation.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759